DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
In Figure 1, reference number 38 is shown, but fails to be mentioned in the Specification.
In Figure 5, reference numbers 114B and 126 are shown, but fail to be mentioned in the Specification.
In Figure 6, reference numbers 210C and 224B are shown, but fail to be mentioned in the Specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 10, 11, 13, 15-20, 23, 26 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the US patent application publication to Heintz (US 2008/0087159).
In terms of claim 1, Heintz teaches a training device with multiple mouthpieces (22, 38, 40) and an elongated body (16) having a central axis and supporting the multiple mouthpieces, each of said mouthpieces having an internal airway providing an air passage, the airway of each mouthpiece being spaced outwardly at either end (i.e. mouthpieces 22 and 38) from, or adjacent to (i.e. mouthpiece 40), the central axis (see Figure 1 and paragraphs [0006]], [0023], [0028]-[0037], [0039]-[0041] and [0047]).
As for claim 5, Heintz teaches mouthpiece (40) positioned alongside the elongated body (16) (see Figure 1).
As for claim 10, Heintz teaches the elongated body (16) having an internal air channel (see references cited above).
As for claim 11, Heintz teaches the elongated body (16) as tubular along most of its length (see Figure 1 and references cited above).
As for claim 13, Heintz teaches the elongated body (16) arranged to permit air blown into the airway of at least some of the multiple mouthpieces (22, 38, 40) to discharge through the elongated body (see Figure 1 and references cited above).
As for claim 15, Heintz teaches the elongated body (16) having an air channel and embouchure hole (40) positioned between and spaced from the other mouthpieces (22, 38) (See Figure 1).
As for claim 16, Heintz teaches the elongated body (16) as tubular along most of its length, closed on one end by mouthpiece (22) and open without obstruction at the opposite end through mouthpiece (38), wherein the embouchure hole (40) is located closer to the end closed by mouthpiece (22) (see Figure 1).
As for claims 17-19, Heintz teaches a stopper, such as the user’s thumb, operable to block the embouchure hole (40); by using the thumb the user can plug the hole and also slide their thumb back and forth over the hole (see paragraph [0039]).
In terms of claim 20, the same reasoning applied in the rejection of apparatus claim 1, mutatis mutandis, applies to the subject-matter of method claim 20, given the apparatus is considered inseparable from the method of using the apparatus.
As for claim 23, Heintz teaches blowing into any of said mouthpieces discharges air through the elongated body (see Figure 1 and references cited above in claim 1).
As for claim 26, Heintz again teaches the elongated body (16) having an air channel and an embouchure hole (40), wherein blowing across the embouchure hole (40) would cause airflow in the air channel to simulate a flute (see paragraphs [0034] and [0041]).
As for claim 27, Heintz teaches the ability to block the embouchure hole (40) with a stopper, such as the user’s thumb (see paragraph [0039]).

Claims 1-3, 5-8, 12, 20, 22 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the US patent to Kloepfel (1,122,207).
In terms of claim 1, Kloepfel teaches a device comprising a plurality of mouthpieces (18, 35) and an elongated body (body of main instrument 5) having a central axis, wherein each of the mouthpieces (18, 35) have an internal airway providing an air passage spaced outwardly from said central axis (see Figures 1 and 2, page 1, lines 13-47, 80-3 and 97, and page 2, lines 12-13).
As for claims 2 and 3, Kloepfel shows mouthpiece (35) angularly oriented from the central axis, such that mouthpiece (35) communicates with a separate vent (42) such that the air blown into mouthpiece (35) discharges without passing through the elongated body (see Figure 2).
As for claim 5, Kloepfel teaches mouthpiece (35) positioned alongside the elongated body (see Figures 1 and 2).
As for claim 6, Kloepfel teaches mouthpiece (35) having a working axis parallel to and spaced from the central axis (see Figures 1 and 2).
As for claim 7, Kloepfel teaches a connector (48) alongside the elongated body for attaching the mouthpiece (35) (see Figure 2).
As for claim 8, Kloepfel teaches the air blown into mouthpiece (35) discharges without passing through the elongated body (see references cited above).
As for claim 12, Kloepfel teaches the elongated body arranged such that air blown into mouthpiece (35) discharges without passing through the elongated body (see references cited above).
 In terms of claim 20, the same reasoning applied in the rejection of apparatus claim 1, mutatis mutandis, applies to the subject-matter of method claim 20, given the apparatus is considered inseparable from the method of using the apparatus.
As for claim 22, Kloepfel teaches the air blown into mouthpiece (35) is discharged without passing through the elongated body (see references cited above in claim 1).
As for claim 24, Kloepfel teaches a connector (48) mounted adjacent to the elongated body for installing one of the mouthpieces (35) (see Figure 2).

Claims 1, 13-16, 20 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the US patent to Perez et al. (9,299,267).
In terms of claim 1, Perez et al. teaches a device comprising the ability to attach a plurality of different mouthpieces (40, 42, 142) to an elongated body (12), the elongated body having a central airway and each of said mouthpieces having an internal airway spaced outwardly at one end from the central axis of the elongated body (see Figures 2-4).
As for claim 13, Perez et al. teaches the elongated body arranged to permit air blown into the mouthpieces to discharge through the elongated body (see column 1, lines 37-51).
As for claim 14, Perez et al. teaches the elongated body as tubular or cylindrical (see column 2, lines 14-16) along most of its length, the elongated body having a closed end (closed by the mouthpiece) and opposite thereto an open end venting into a vertical tube (14), wherein the elongated body further has a plurality of centrally spaced fingering holes (24A-D) (see Figures 1A-4).
As for claim 15, Perez et al. teaches the elongated body having an air channel and an attached embouchure hole (142) (see Figure 4).
As for claim 16, Perez et al. again teaches the elongated body being tubular or cylindrical along most of its length and having a closed end (closed by the mouthpiece 142) and opposite thereto an open end venting into a vertical tube (14) (see Figure 4).
In terms of claim 20, the same reasoning applied in the rejection of apparatus claim 1, mutatis mutandis, applies to the subject-matter of method claim 20, given the apparatus is considered inseparable from the method of using the apparatus.
As for claim 25, Perez et al. again teaches the elongated body as tubular or cylindrical (see column 2, lines 14-16) along most of its length, the elongated body having a closed end (closed by the mouthpiece) and opposite thereto an open end venting into a vertical tube (14), wherein the elongated body further has a plurality of axially spaced fingering holes (24A-D) (see Figures 1A-4).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 7, 9, 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Heintz in view of that which would have been obvious to one of ordinary skill in the art.
As for claim 2, Heintz fails to explicitly teach one of the mouthpieces angularly oriented to diverge from the central axis. Heintz does however teach the elongated body (16) formed of common plastic pipe material, such as PVC (see paragraphs [0028] and [0032]). The US patent application publications to Choi (US 2012/0312404) (Figure 1) and Nasu et al. (US 2016/0319975) (Figure 1) and the US patents to Allen et al. (5,624,140) and Usab (3,291,670) show that branching a pipe is well known and common. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date, to provide a branch pipe design in the standard plastic piping used by Heintz, depending upon the user’s preference. Further, such a branch would have been an obvious matter of design choice.
As for claim 4, it can be seen in the references cited above, that the branched pipes feed into the main pipe body, therefore if such a branch design was implemented into the standard plastic piping of Heintz as discussed above, the air blown into the 
As for claims 7 and 9, the above cited references again show that connecting a branch pipe alongside a main pipe body is well known. Therefore, it would have again been obvious to alter the standard plastic piping of Heintz to include a mouthpiece attached to a connector branched off of and oriented alongside the elongated body, allowing the air blown into the connected mouthpiece to discharge through the air channel of the elongated body, dependent upon the user’s design preferences. 
As for claims 21 and 24, please see the discussion of claims 2 and 7. Obviousness stands for the reasons cited above. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the Notice of References Cited provided by the Examiner, in particular the US patents to Masuda et al. (8,334,447) and Forssberg (Re 22,949).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350.  The examiner can normally be reached on M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        1/15/2021